DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/14/2021.
The claims 1, 4-5, 11, and 16 have been amended. Claims 3 and 15 have been cancelled.  Claim 21 has been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/14/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-14, and 16-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A housing assembly comprising a first housing portion and a second housing portion that is secured to the first housing portion via a fastener, wherein the fastener comprises: an ear that that protrudes from a sidewall of the first housing portion in a direction perpendicular to the sidewall: a slot that is formed in a housing surface of the second housing portion: and an elastic latch that protrudes into the slot so as to at least partially obstruct the slot, and the second housing portion includes an internal vacancy that communicates with the slot, and the latch is cantilevered from a surface of the vacancy in such a way as to protrude into the slot, and when the second housing portion 
Claim 11: “A fastener configured to join a first housing portion to a second housing portion, the fastener comprising a receiving portion and an insertion portion that is received in, and engages with, the receiving portion, wherein the insertion portion includes an ear that protrudes from a sidewall of the first housing portion, the ear protruding in a direction perpendicular to the sidewall, the receiving portion includes: a housing surface of the second housing portion, the housing surface configured to face the sidewall, the housing surface having a slot formed therein: and an elastic latch disposed in the slot so as to at least partially obstruct the slot, the second housing portion includes an internal vacancy that communicates with the slot, and the latch is cantilevered from a surface of the vacancy in such a way as to protrude into the slot, and when the insertion portion is assembled with the receiving portion. the ear is press-fit into the slot, and the latch forms a snap-fit engagement with a peripheral edge of the ear in such a way that the ear is prevented from being withdrawn from the slot.”
Claim 21: “A fastener configured to join a first housing portion to a second housing portion, the fastener comprising a receiving portion and an insertion portion that is received in, and engages with, the receiving portion, wherein the insertion portion includes an ear that protrudes from a sidewall of the first housing portion, the ear protruding in a direction perpendicular to the sidewall, the receiving portion includes: a housing surface of the second housing portion. the housing surface configured to face the sidewall. the housing surface having a slot formed therein: and an elastic latch disposed in the slot so as to at least partially obstruct the slot, the latch being an elastic member having an arc shape between a fixed end that is secured to the second housing and a free end that is opposed to the fixed end, the latch including a hook portion at the free end that defines a shoulder that is configured to engage an edge of the ear, and when the insertion portion is assembled with the receiving portion. the 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2, 4-14, and 16-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz et al. (US 10688884) teaches a vehicle seat actuator having a snag-fit connection between housing components, wherein a through hole receiving portion receives a protruding component which snaps into the through hole.
Andres et al. (US 9421891) teaches a vehicle seat actuator having a snag-fit connection between housing components, wherein a through hole receiving portion receives a protruding component which snaps into the through hole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832